The clerk of this court has received from appellant herein two letters expressing the purpose of filing a motion for rehearing, in which letters appear the objections of appellant to matters connected with his trial, but notwithstanding the time fixed by statute for filing such motion has expired, no one has appeared and no motion has been filed. We have examined said letters carefully, feeling that however informal they might be in their presentation, inasmuch as this appellant has been given the extreme penalty of the law, this court should be as careful as possible to accord to him every right and opportunity given him by the law. Nothing appearing upon which this court can act, and the time for filing the *Page 113 
regular and formal motion for rehearing having expired, the application, if such these letters might be considered, for rehearing, will be overruled.
Overruled.